Citation Nr: 1147003	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  07-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for right knee strain.

2. Whether new and material evidence has been received to reopen a claim for service connection for a circumcision.

3. Entitlement to service connection for a bilateral foot condition, as secondary to a service-connected left ankle disorder. 

4. Entitlement to service connection for a fractured left heel, as secondary to a service-connected left ankle disorder. 

5. Entitlement to service connection for a disability manifested by bilateral leg pain, as secondary to a service-connected left ankle disorder. 

6. Entitlement to service connection for a back condition, as secondary to a service-connected left ankle disorder. 

7. Entitlement to service connection for erectile dysfunction, as secondary to a circumcision.

8. Entitlement to a higher evaluation for residuals, fractured left medial malleolus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. By a December 2005 rating action, the RO denied a claim for a compensable (greater than 0 percent) evaluation for service-connected residuals of a fractured left medial malleolus. The Veteran timely appealed. Also appealed was a subsequent decision of August 2008 which denied claims for service connection for bilateral foot, left heel, bilateral leg, and back disorders (each as secondary to the left ankle disorder) and for erectile dysfunction, as well as petitions to reopen claims for service connection for right knee strain and circumcision. 

A Travel Board hearing was held before the undersigned Acting Veterans Law Judge (VLJ) in September 2011, a transcript of which is of record. At the hearing, additional evidence was provided consisting of private treatment records, along with a waiver of RO initial consideration of the evidence. This evidence is hereby accepted for inclusion in the record. See 38 C.F.R. § 20.800, 20.1304(a) (2011). 

Thereafter, a January 2007 RO rating decision increased to 10 percent the evaluation for the Veteran's left ankle disorder, effective August 17, 2005.            This award notwithstanding, the claim for a still higher schedular rating remains       on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, including in February 2008 correspondence from the Veteran and in hearing testimony. but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the TDIU claim, and it is referred to the RO for appropriate action.  

The Board is denying service connection for residuals of a fractured left heel. However, the Board will reopen the claims for service connection for right knee strain and a circumcision. The reopened claims on the merits, as well as the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 




FINDINGS OF FACT

1. Through a January 1979 rating decision, the RO denied the Veteran's original claims for service connection for residuals of a strain, right knee, and for a circumcision. He did not then commence an appeal of this decision. 

2. Since the time of this rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claims.

3. Assuming that the Veteran manifests a current disability involving a fractured left heel, it is not proximately due to or the result of a service-connected left ankle disorder. 


CONCLUSIONS OF LAW

1. The January 1979 RO rating decision which denied the Veteran's original claims for service connection for residuals of a strain, right knee, and for a circumcision became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R.                     §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has been received to reopen the Veteran's previously denied claims. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3. The criteria are not met to establish service connection for a fractured left heel, claimed as secondary to a service-connected left ankle disorder. 38 U.S.C.A.              §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding first, the Veteran's petitions to reopen to service connection for residuals of right knee strain and a circumcision, the Board is granting the petitions to reopen, and remanding the underlying claims on the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claims for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petitions to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Turning to the remaining issue being decided, a claim for service connection for a fractured left heel, through VCAA notice correspondence dated from November 2007, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). (Whereas the November 2007 notice letter specifically mentioned the issue of service connection for disability of the "bilateral feet," this reasonably encompassed claimed constituent disability of the left heel.) The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the November 2007 VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the November 2007 VCAA notice correspondence was issued prior to the        August 2008 RO rating decision adjudicating the Veteran's service connection claims, and therefore comported with the standard for timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining VA outpatient records. There is no indication of outstanding private treatment records to obtain. The Veteran has undergone VA Compensation and Pension examination in regard to the claim for service connection for a fractured left heel. In furtherance of his claim, the Veteran provided several personal statements, and private treatment records. He provided testimony at a Travel Board hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Petition to Reopen Service Connection for Right Knee Strain

In its January 1979 rating decision, the RO denied the Veteran's original claim for service connection for residuals, strain, right knee. The basis for so finding was that while there was a record of in-service strained lateral collateral ligament of the right knee, upon VA examination of December 1978 there were no residuals of a strained right knee demonstrated. Accordingly, the RO's decision denied service connection. The Veteran did not file an appeal of this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As indicated, the reasoning for the RO's original denial of service connection for residuals, right knee strain, was the lack of competent evidence of the disability claimed. Under VA law, the presence of a current disability is a critical element of a valid claim for service connection. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,          2 Vet. App. 141, 144 (1992). 

Having reviewed the record in its entirety since the previous January 1979 RO rating decision, there is ample indication that the Veteran now manifests qualifying right knee disability. The report of a May 2008 VA Compensation and Pension orthopedic examination indicates a relevant clinical impression of "degenerative joint disease of the right knee with knee pain, decreased range of motion, moderate disability." When re-examined in June 2009, the impression was similar, being noted as "marked degenerative arthritis of the right knee," with accompanying chronic pain and decreased range of motion. Thus, there is readily apparent medical evidence of a present right knee disability, sufficient to satisfy the element of the Veteran's claim that was the basis for the former denial of benefits. 

It is likewise observed that the June 2009 VA examiner proceeded to find the diagnosed degenerative right knee condition causally unrelated to the Veteran's military service. This having been said, the issue of the etiology of a claimed right knee condition is not at issue just yet, merely the sufficiency of the evidence to reopen the previously denied claim. To this effect, as indicated further below,           the Board also considers the June 2009 VA examiner's opinion on etiology inadequately supported, such that a new opinion will be requested in any event. 

Accordingly, evidence that is both "new" and "material" has been received to reopen the Veteran's claim for service connection for right knee strain. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Board's decision on this claim on the merits is deferred however, pending completion of the evidentiary development being requested below.   

Petition to Reopen Service Connection for Circumcision

The RO rating decision of January 1979 also denied a claim for service connection for a circumcision. In its rationale, the RO observed that the Veteran had undergone a circumcision procedure during military service. However, according to the RO, circumcision was a remedial condition, not service-connectable under the law. When the Veteran did not appeal from this decision, it became final. See U.S.C.A.  § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Objectively reviewing this decision which the Veteran now seeks to reopen,           the Board does not endorse the previously stated view of the RO that a remedial procedure could not become the basis for an award of service connection, particularly if there were some identifiable medical residual of the remedial procedure. That having been said, what appears to be the underlying rationale for the RO's January 1979 decision is that there was no post-service identifiable residual of the circumcision from during the Veteran's service. Essentially, there was no evidence of a claimed disability.

Considering the additional items of evidence associated with the claims file since the RO's prior decision, at least some of this evidence is relevant to establishing a current disability. Records of VA outpatient treatment from September 2007 reflect that the Veteran complained of irritation over the last eight months near the site of the prior circumcision, which apparently was associated with delayed healing.       The Veteran has further described consistent symptomatology during his hearing testimony. Consequently, there is plausible indication of a current disability, to at least present a reasonable possibility of substantiating this crucial element of        the Veteran's claim. 
Thus, upon receipt of "new and material" evidence, the claim for service connection for a circumcision is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).           Once again, the Board's decision on this claim on the merits is deferred pending completion of further evidentiary development.   

Service Connection for Fractured Left Heel

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The Veteran is presently service-connected for residuals of a fractured left medial malleolus. 
In October 2007 correspondence, he described a profound impact of his left ankle condition upon other orthopedic joint systems, causing him to have to limp when he walked. He further described pain in his left leg radiating to the back causing severe back pain, with pain in the left heel of the foot.

In another contemporaneous, though undated statement, the Veteran alleged having pain from the left ankle that went down into the left foot, with attendant burning pain in the left heel. 

Through his January 2008 "Disability Certificate/Release," Dr. T.F.M., a private podiatrist, indicated a diagnosis of "calcaneus fracture (heel)" and stated that as a result the Veteran should be excused from working for an undetermined period of time. There is a corresponding MRI report which states an impression of "microimpaction injuries along with frank hairline fracture line suggested in the midportion of the calcaneus," overall felt to constitute a set of stress fractures involving the bulk of the midportion of the calcaneus. 

In February 2008, the Veteran filed correspondence requesting consideration of a claim for service connection for a left heel condition. The Veteran stated that according to his treating podiatrist, the stress on his left foot brought upon by left ankle problems had caused a fracture of the left heel.

The Veteran underwent VA examination by an orthopedist in May 2008, and while recounting the medical history, the VA examiner noted review of the January 2008 MRI study of the left foot. A physical examination was completed. The impression given was, in relevant part, "abnormality on MRI interpreted as calcaneus fracture  -- this is not supported by the history, physical exam, or plan ankle/foot x-ray." The VA examiner indicated in this regard that the Veteran had the left medical malleolus fracture in 1969 healed with treatment with subsequent ankle pain.      The additional impression rendered by his podiatrist of left calcaneus compression fracture was not supported by the history or by the examination or by subsequent        x-ray. The VA examiner did not believe that a calcaneus compression fracture of the left heel existed. According to this examiner, this type of fracture required a high energy impact which the Veteran had not had. At any rate, a calcaneus fracture could not be caused by the healed ankle fracture. 

On the above record, the Board will issue a denial of service connection for a left heel fracture. As indicated, it is averred by the Veteran that a left heel fracture developed secondarily to his service-connected residuals of a fractured left medial malleolus. In this instance, however, the preponderance of the evidence strongly indicates that this causal chain of events did not transpire as alleged. As a preliminary observation, there is considerable disagreement between the May 2008 VA examiner and the Veteran's treating podiatrist as to whether a left heel fracture even exists in the first place. On this subject, the Board assigns greater probative weight to the VA examiner's findings, since supported by a thorough physical examination as well as x-ray review that disclosed no signs of a fractured left heel. 

The Board is still willing to entertain the possibility for the sake of argument that there are minute stress fractures which the VA examiner somehow missed, considering the relative certainty of the Veteran's treating podiatrist. This notwithstanding, however, there remains nothing to causally link that claimed condition with the already service-connected left ankle fracture. Indeed, the        May 2008 VA examiner effectively ruled out such an etiological relationship, explaining that a calcaneus fracture categorically required a high energy impact as its cause, which the Veteran had not had, and furthermore, could not possibly be caused by a healed left ankle fracture. The May 2008 examiner's statement is sufficiently definitive in its pronouncement as to rule out both initial causation and underlying aggravation from the left ankle disorder, in relation to the claimed left heel fracture. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). In sum, even assuming a left ankle stress fracture were corroborated, there is nothing to show it is the product of a service-connected left ankle disorder. 

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of a claimed left heel fracture, as a matter requiring orthopedic expertise, and not within the purview of                    lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);                 Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for a left heel fracture. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

The petition to reopen a claim for service connection for right knee strain is allowed.

New and material evidence having been received, the claim for service connection for a circumcision is reopened.

Service connection for a fractured left heel, as secondary to a service-connected left ankle disorder, is denied. 















REMAND

The Board is remanding the underlying claims for service connection for right knee strain and a circumcision for de novo (on the merits) consideration and readjudication, as well as ordering further development of these claims and the remaining issues presented on appeal. 

Regarding each of these claims, a new VA Compensation and Pension examination is considered to be in order. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

On the claim for service connection for right knee strain, a June 2009 VA examination of the joints diagnosed marked degenerative arthritis of the right knee, with chronic pain and decreased range of motion. An August 2009 addendum opinion found that it was less likely than not that the Veteran's current degenerative joint disease was related to his May 1969 right knee lateral collateral ligament strain during military service. Unfortunately, no rationale for this opinion was ever forthcoming. See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record). Therefore, the Board has no means before it to assess the opinion's probative value. Further examination and opinion is therefore indicated.

As to those several claims for conditions secondarily related to a service-connected left ankle disorder (besides service connection for a left heel disorder, which was denied above), the evidence is similarly incomplete on the subject of etiology.         The Veteran has numerous diagnosed conditions of the bilateral feet, including pes planus, plantar fasciitis, and hammertoes, but no opinion currently indicates whether these conditions were initially caused or aggravated by the service-connected left ankle disorder. Also diagnosed on a November 2007 VA MRI study was a degenerative disc condition of segments of the lumbosacral spine, and there  is no opinion addressing whether this has any linkage to the Veteran's claimed gait disturbance from his left ankle disorder. 
Moreover, the May 2008 VA examiner expressly stated that "it is less likely than not that [the Veteran's] bilateral leg pain is secondary to the left medial malleolus fracture," but never offered a rationale, or conclusively identified whether this was intended to mean that the Veteran definitively had some form of bilateral leg disability. Additional VA examination is therefore indicated to clarify these points of diagnosis and etiology of the conditions claims, from the standpoint of claims for secondary service connection. 

The Veteran should also undergo VA Compensation and Pension examination to determine whether he currently manifests any residual condition from the circumcision procedure performed during his service, based upon review of his assertions and the documented medical history. 

In addition, the Veteran has alleged that since he last underwent pertinent VA examination in May 2008, his left ankle disorder has worsened in severity. Therefore, a more contemporaneous examination is warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the claim for service connection for erectile dysfunction is essentially for a claimed condition as secondary to a circumcision. Consequently, any potential for grant of service connection for the former condition depends upon whether the latter condition is in turn adjudicated service-connected. Hence, the two claims are inextricably intertwined, and a decision on the former cannot be made until the latter is decided. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).


Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the VA Medical Center (VAMC) in Dallas, Texas, and request copies of all clinical records pertaining to treatment of the Veteran dated since November 2008. Those records that are obtained should be associated with the claims file. 

2. The RO/AMC should schedule the Veteran for a        VA orthopedic examination regarding 1) claims for service connection for right knee strain, bilateral leg pain, and a back disorder; and 2) his increased rating claim for a left ankle disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is then requested to provide medical findings and an opinion (where indicated) in response to each of the following inquiries:

* Provide an opinion with regard to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee degenerative arthritis is etiologically related to his military service, including the lateral collateral medial ligament injury therein. Please indicate review of the August 2009 prior VA examination addendum opinion on this subject. It is imperative that a complete rationale be provided for the opinion given, including with reference to specific instances from the Veteran's medical history.  

* Provide a diagnosis with regard to all current disabilities manifested by pain involving the bilateral legs (apart from any separate diagnosable condition of the right and left knees). Then indicate whether the diagnosed condition(s) is/are at least as likely as not secondarily related to the Veteran's service-connected left ankle disorder. The VA examiner should consider whether the left ankle disorder was the initial cause of the diagnosed bilateral leg condition(s), as well as whether the left ankle disorder has chronically aggravated the diagnosed condition(s). (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process). 

* Provide a diagnosis with regard to all current disabilities manifested by pain involving the lower back Then indicate whether the diagnosed condition(s) is/are at least as likely as not secondarily related to the Veteran's service-connected left ankle disorder. The VA examiner should consider whether the left ankle disorder was the initial cause of the diagnosed back condition(s), as well as whether the left ankle disorder has chronically aggravated the diagnosed condition(s). The examiner should consider the theory of whether the Veteran has an altered gait due to his left ankle condition which brought upon the back problems. (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process). 
* Determine all present symptoms and manifestations attributable to the Veteran's service-connected fractured left medial malleolus. In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joint. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination.       If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

3. The RO/AMC should schedule the Veteran for a        VA podiatric examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then provide a diagnosis confirming the presence of various podiatric disorders, including pes planus, and plantar fasciitis.    Then please opine as to whether the diagnosed condition(s) is/are at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's service-connected left ankle disorder. The VA examiner should consider whether the left ankle disorder was the initial cause of the diagnosed bilateral foot condition(s), as well as whether the left ankle disorder has chronically aggravated the diagnosed condition(s). (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process). 

In providing the requested opinion, the VA examiner should also note the significance, if any, of the fact that the Veteran on his service entrance examination was already noted to have pes planus. (Note: This fact while indicating a pre-existing disabilility, does not necessarily discount the theory that pes planus since then may have been secondarily aggravated by the ankle disorder.)

4. Then schedule the Veteran for a VA genitourinary examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should provide a diagnosis as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran manifests any current residuals of a circumcision that was performed during his service. 

Provided only the above question is answered in the affirmative, then please further indicate whether the Veteran has the condition of erectile dysfunction as secondary to residuals of a circumcision. The VA examiner should consider whether the latter condition was the initial cause of the former condition, as well as whether it chronically aggravated the same. (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process). 

5. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claims for service connection for right knee strain, circumcision, bilateral foot condition, bilateral leg pain, back condition, and erectile dysfunction, as well as claim for increased rating for a left ankle disorder, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before  the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 






These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


